  Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 1 of 33 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

JULIA LOPEZ-MOTHERWAY,

                             Plaintiff,                                COMPLAINT

                 -against-                                             JURY TRIAL DEMANDED

CITY OF LONG BEACH, CITY OF LONG BEACH
POLICE DEPARTMENT, MARK STARK, JOSEPH
WIEMANN, WALTER MUNSTERMAN, BRIAN
WELLS, LUCAS, DIKRANIS, FRANK DIKRANIS,
AND POLICE OFFICERS “JOHN AND JANE DOES 1-
10”,

                             Defendants.
-------------------------------------------------------------------X

        Plaintiff, JULIA LOPEZ-MOTHERWAY, by her attorneys, Iaconis Fusco, LLP, as and

for her complaint against the Defendants CITY OF LONG BEACH, CITY OF LONG BEACH

POLICE DEPARTMENT MARK STARK, JOSEPH WIEMANN, WALTER MUNSTERMAN,

BRIAN WELLS, LUCAS, DIKRANIS, FRANK DIKRANIS, AND POLICE OFFICERS “JOHN

AND JANE DOES 1-10”, (hereinafter collectively “Defendants”) or individually as Defendant

Stark, Defendant Wiemann, Defendant Munsterman, Defendant Wells, Defendant Dikranis,

(collectively “Defendant Police Officers”) and Defendant Frank Dikranis respectfully alleges as

follows:

                                    PRELIMINARY STATEMENT


           1.      This is a civil action seeking monetary relief, a declaratory judgment,

  compensatory and punitive damages, disbursements, costs and fees for violations of the

  Plaintiffs rights, brought pursuant to 42 U.S.C. § 1983, false arrest, malicious

  prosecution, abuse of process, and negligence/gross negligence. These actions include

                                                        1
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 2 of 33 PageID #: 2




federal and state-law claims.

        2.     Specifically, Plaintiff allege that the Defendants negligently, wantonly,

recklessly, intentionally, unreasonably, and knowingly sought to and did wrongfully

deprive Plaintiff of her Constitutional and common law rights, pursuant to the above

mentioned statutes and causes of action, by committing acts under color of law and

depriving the Plaintiff of rights secured by the Constitution and laws of the State of New

York.

        3.     Plaintiff alleges that Defendants (collectively and individually), their agents,

employees and servants unlawfully brutalized, injured and/or subjected Plaintiff JULIA

LOPEZ MOTHERWAY to gross excessive force, wrongfully detained, illegally and

unconstitutionally seized, falsely arrested, intentionally and falsely imprisoned, falsely

accused, harassed, defamed and maliciously             charged Plaintiff JULIA         LOPEZ

MOTHERWAY with crimes, which Defendants knew were false at all times.

        4.     Plaintiffs allege that the Defendants (collectively and individually) were

negligent in their failure conduct a proper investigation, or intentionally refused to consider

exculpatory evidence that was in Defendants' own possession(s), and was readily available

and/or easily obtainable. Furthermore, the defendants knew or should have known about the

existence of said exculpatory evidence, but failed to review the evidence in violation of the

plaintiffs' constitutional and civil rights.

        5.     Plaintiff further alleges that Defendants (collectively and individually) were

grossly negligent in training, hiring and supervising its Defendant Police Officers.

        6.     Additionally, Defendants are liable to the Plaintiff for conspiring to condone

and encourage such civil rights violations by failing to properly investigate and punish the

actions of the Defendant police officers, and by maliciously failing to investigate, abusing

process, wrongfully arresting and maliciously prosecuting Plaintiff JULIA LOPEZ

                                               2
  Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 3 of 33 PageID #: 3




 MOTHERWAY.

         7.      As a result of the defendants’ actions (or lack thereof), Plaintiff JULIA

 LOPEZ MOTHERWAY was improperly subjected to excessive force, serious and permanent

 injuries, and a period of wrongful imprisonment. The Plaintiff JULIA LOPEZ

 MOTHERWAY was also wrongfully forced into and subjected to criminal proceedings and

 prosecution.

         8.      Furthermore, Plaintiff incurred significant cost and expenses due to the

 Defendants' actions, including but not limited to: serious and permanent physical injuries,

 substantial legal fees, medical bills, lost wages, loss of employment, loss of employment,

 loss of prospective business and employment opportunities, prolonged incarceration and

 confinement to hospital and/or home, loss of reputation and standing in the community and

 in his professional capacity, and other injuries/damages.

                               JURISDICTION AND VENUE

       9.       The jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 1343.

This Court is requested to exercise supplemental jurisdiction with respect to Plaintiff’s State

Law claims pursuant to 28 U.S.C. § 1367.

      10.        Venue in the Eastern District of New York is proper under 28 U.S.C. § 1391,

 based on the fact that the place where the events and violations herein alleged occurred was

 Nassau County.

       11.       Prior to filing the instant Complaint, Plaintiff timely filed and/or served a

 notice of Claim on Defendants via the Office of the City of Long Beach Corporation

 Counsel. The Notices of Claim was hand delivered on October 10, 2018.

       12.       Upon information and belief, Defendants provided Plaintiff with notice that

 they wished to conduct a hearing pursuant to § 50-h of the General Municipal Law. Plaintiff,

 through Counsel, adjourned said hearing pending the criminal matter. However, once the

                                               3
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 4 of 33 PageID #: 4




criminal matter ceased, Plaintiff notified Defendants of their willingness to appear for a

50-h examination.

      13.      Defendants conducted a hearing/examination, pursuant to General Municipal

Law § 50-h on December 17, 2019.



                                         THE PARTIES

      14.      Plaintiff JULIA LOPEZ MOTHERWAY is a college-educated businesswoman

who resides in Long Beach, New York. At all times relevant to the Complaint, Plaintiff was

gainfully and steadily employed before she was brutally injured by the Police Officers herein.

As a result of the injury, JULIA LOPEZ MOTHERWAY will be unable to resume full

employment, will lose substantial retirement benefits, and will likely be on disability for the

remainder of her life.

      15.      Upon information and belief, Defendant CITY OF LONG BEACH

(hereinafter "Defendant CITY") is a duly constituted municipal corporation of the State of

New York. Upon information and belief, the CITY formed and has direct authority over

several different departments including the CITY OF LONG BEACH POLICE

DEPARTMENT and the Long Beach District Court. The aforementioned departments

and/or the employees, agents or representatives of said departments are directly involved

in violations that are the at issue in this Complaint.

      16.      Upon information and belief, Defendants MARK STARK, JOSEPH

WIEMANN, WALTER MUNSTERMAN, BRIAN WELLS, and LUCAS, DIKRANIS were

and/or are agents, officers, representatives, and/or police officers of the City of Long Beach

Police Department at all times relevant to the Complaint. Upon information and belief, each

of the aforementioned were police officers assigned to the Precinct located in Nassau

County, Long Beach, New York. Said POLICE OFFICERS were acting in furtherance of

the scope of their employments, acting under color of law - to wit under color of statutes,
                                           4
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 5 of 33 PageID #: 5




ordinances, regulations, policies, customs and usages of the Defendant City of Long

Beach. Said POLICE OFFICERS are being sued herein in their individual and official

capacities.

      17.      Upon information and belief, POLICE OFFICERS JOHN AND JANE

DOES 1-10, in their individual and official capacities, was and/or are agents, officers,

representatives, and/or police officers of the City of Long Beach Police Department at all

times relevant to the Complaint. Said POLICE OFFICERS were acting in furtherance of the

scope of their employments, acting under color of law - to wit under color of statutes,

ordinances, regulations, policies, customs and usages of the Defendant CITY.

      18.      The Identities of said POLICE OFFICERS JOHN AND JANE DOES 1-10

are currently unknown to Plaintiffs and are known to Defendants. These Officers/Detectives

are also being sued herein in their individual and official capacities. Plaintiffs reserve the

right to amend the Complaint upon discovery of the names of the individual Officers.

      19.      Defendant FRANK DIKRANIS in his individual and official capacity, was

and/or is an agent, officer, representative, and or judge for the City of Long Beach. Defendant

FRANK DIKRANIS was acting in furtherance of the scope of his employment, acting under

color of law - to wit under color of statutes, ordinances, regulations, policies, customs and

usages of the Defendant CITY.

                               FACTUAL ALLEGATIONS

      20.      On or about July 14, 2018, Plaintiff JULIA LOPEZ MOTHERWAY was

wrongfully arrested and caused to be seriously and permanently injured by Defendants MARK

STARK, JOSEPH WIEMANN, WALTER MUNSTERMAN, BRIAN WELLS, and LUCAS,

DIKRANIS.

      21.      On or about July 14, 2018, prior to the wrongful arrest incident with Defendant

Police, Plaintiff was on her way back home from the Nassau County Medical Examiner’s

Office after having attempted to identify her deceased mother’s body.
                                                5
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 6 of 33 PageID #: 6




      22.      On or about July 14, 2018, while on her way back from the Nassau County

Medical Examiner’s Office after having attempted to identify her deceased mother’s body,

Plaintiff received word that someone had broken into her deceased mother’s apartment

(Apartment 7), located at 51 Georgia Avenue, Long Beach, New York (the “Premises”).

      23.      Plaintiff called the City of Long Beach Police Department (the “LBPD”) at

10:49 p.m. and again at 11:09 p.m., to make sure officers were responding to the scene. A

representative of the LBPD told Plaintiff that police officers were on the way to the scene.

      24.      At approximately 11:20 p.m., Plaintiff arrived at the Premises, where, to her

dismay, she observed the front door of Plaintiff’s deceased mother’s apartment removed and

her belongings ransacked. Plaintiff further observed her estranged sister Jennifer Lopez and

Jennifer Lopez’s girlfriend named “Elyse” on the floor of her deceased mother’s apartment,

rummaging through her deceased mother’s belongings.

      25.      Plaintiff informed Police Officer Michael Garofalo that she is the daughter of

the deceased woman whose apartment was burglarized. After asking Officer Garofalo what had

happened, Officer Garofalo told Plaintiff she had to leave. Plaintiff listened to Officer

Garofalo’s order and left the apartment. Plaintiff then headed downstairs and out the door to

the front of the Premises. At that time, Plaintiff observed commotion at the front of the

Premises. In this regard, Plaintiff observed Jennifer Lopez exiting the Premises in handcuffs,

while screaming.

      26.      After the area had cleared out, while standing on the sidewalk in front of 51

Georgia Avenue, Long Beach, New York, a public street, Plaintiff recorded her surroundings

on her iPhone 8 Plus. Lieutenant Mark Stark then asked Plaintiff why she was there. Plaintiff

informed Lieutenant Stark that she had called the LBPD at 516-431-1800. Plaintiff continued

to record the events as she crossed the public street to where she stood on the sidewalk in front

of the restaurant The Cabana, located at 1034 W. Beech Street, Long Beach, New York.

      27.      While there, Plaintiff observed Police Officer Joseph Wiemann and Lieutenant
                                               6
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 7 of 33 PageID #: 7




Stark standing idly. Then, Lieutenant Stark, while standing in front of an unmarked black sport

utility vehicle parked at 51 Georgia Avenue, began staring at Plaintiff, flashing a flashlight in

Plaintiff’s face in an up and down motion.

      28.      Lieutenant Stark then started walking toward Plaintiff to where Plaintiff stood

on the sidewalk in front of The Cabana. Lieutenant Stark held the very bright flashlight,

relentlessly shining it in front of Plaintiff’s face, blinding her eyesight and causing pain to her

eyes. Lieutenant Stark told Plaintiff to leave. Plaintiff stated, in sum and substance: “Okay,

goodnight.”

      29.      Plaintiff, while still recording with her iPhone 8 Plus, continued to walk

backwards—in the opposite direction of 51 Georgia Avenue and east, in the direction of

Plaintiff’s home. Lieutenant Stark continued to follow Plaintiff, still shining the flashlight in

her eyes.

      30.      Then, without warning, a LBPD police officer pulled Plaintiff’s right hand, the

hand in which Plaintiff held her iPhone 8 Plus, and twisted Plaintiff’s left arm up and around

Plaintiff’s back. Police Officer John Doe No. 1 attacked Plaintiff from her back and slammed

Plaintiff to the concrete sidewalk, causing Plaintiff extreme pain in all areas of her back, arms,

face, teeth, and shoulder, as well as swelling, bruising, lacerations, and excessive bleeding.

Plaintiff started screaming: “Help me! Please, somebody help me! Why are you doing this to

me? Ow, that hurts, please stop!” Plaintiff continued to feel excruciating pain, and she yelled:

“Ow, my shoulder, ow it hurts!” Officer John Doe No. 1 then stated, in sum and substance:

“Shut up, or I’ll break your shoulder!”

      31.      At no time prior to or during the LBPD’s unwarranted attack on Plaintiff did

any officer of the LBPD ever state that Plaintiff was being placed under arrest.

      32.      Officer John Doe No. 1’s excessive, unwarranted force used on Plaintiff caused

Plaintiff to feel scared, alarmed, and in fear for her safety and well-being. Plaintiff observed

Lieutenant Stark holding Plaintiff’s iPhone 8 Plus in his hand, which she immediately
                                            7
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 8 of 33 PageID #: 8




recognized due to its Case-Mate brand name and its bright pink and gold color. Officer John

Doe No. 1 placed Plaintiff in handcuffs and under arrest, confining Plaintiff without her

consent, without justification, and without any evidence of wrongdoing.

      33.      After being transported from the scene of Plaintiff’s false arrest, Plaintiff was

escorted in handcuffs into the LBPD where Sergeant Walter Munsterman sat. Plaintiff told

Sergeant Munsterman that her mom died and she that needed help. Sergeant Munsterman,

ignoring Plaintiff’s comments, stated, in sum and substance: “You need to act like a lady and

shut up.”

      34.      Plaintiff, visibly saddened, began sobbing again. Plaintiff was placed into a

small jail cell in a small room and handcuffed to the wooden bench, on which Plaintiff sat.

Plaintiff was in excruciating pain and bleeding from her face, left arm, knees, legs, toes, and

was experiencing numbness and extreme tingling in both of Plaintiff’s hands.

      35.      Plaintiff, still crying, asked Police Officer Brian Wells what happened and why

Plaintiff was there. Plaintiff was crying because of the fear and pain she was experiencing as a

result of her false arrest and the excessive force the LBPD employed on her, as a result of being

wrongfully stripped of her liberty and withheld from her two young daughters, and due to

having just recently learned of Plaintiff’s mother’s death.

      36.      Officer Wells then came into the cell and asked Plaintiff to sign a paper for her

belongings, which Plaintiff signed. Plaintiff informed Officer Wells that she was in

excruciating pain, bleeding, and needed medical assistance, but Officer Wells ignored

Plaintiff’s request for medical attention and left the room.

      37.      When Officer Wells came back to the room, Plaintiff informed him that she

could not feel her hands and that they were tingling profusely. Officer Wells told Plaintiff that

it would go away. In the meantime, blood kept pouring from all of Plaintiff’s open flesh cuts.

Plaintiff again informed Officer Wells that she needed medical attention.

      38.      Eventually, after Plaintiff’s numerous requests for medical attention and after
                                               8
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 9 of 33 PageID #: 9




waiting for what she perceived as hours without medical attention, two paramedics arrived in

Plaintiff’s jail cell and rendered medical attention to Plaintiff.

      39.       Plaintiff then asked Officer Wells for her phone. Plaintiff told him that

Lieutenant Stark took it from her. He said: “That’s what insurance is for.” Plaintiff informed

Officer Wells that her iPhone 8 Plus was brand new and that she still owed $400 on it. Officer

Wells remained quiet. Plaintiff then stated, in sum and substance: “I will track my phone and

find it.” Officer Wells then left the room. Shortly after, Lieutenant Stark came back in holding

Plaintiff’s iPhone 8 Plus, but it was missing Plaintiff’s Case-Mate phone case. Lieutenant Stark

then placed the iPhone 8 Plus on the desk and stated, in sum and substance: “Here’s princess’s

phone.” He then picked up Plaintiff’s driver’s license and started looking at it. Lieutenant Stark

then stated, in sum and substance: “Really pretty picture. You’re really pretty.”

      40.       Throughout the night, Officer Wells kept going in and out of the jail cell room

and into the other room where Plaintiff heard talking. Officer Wells repeatedly asked another

police officer named “Luke” questions about the subject event. Upon information and belief,

the officer named “Luke” was Police Officer Lucas Dikranis, who, earlier in the night prior to

Plaintiff’s false arrest, had placed Plaintiff’s estranged sister under arrest. Officer Wells then

stated to Officer Dikranis, in sum and substance: “But I wasn’t there.” Earlier that night, Officer

Dikranis had left 51 Georgia Avenue to transport Plaintiff’s estranged sister to the LBPD

precinct to process her arrest, and, as such, Officer Dikranis never witnessed the events leading

up to Plaintiff’s arrest. Notwithstanding having no first-hand knowledge of the incident and

circumstances leading to Plaintiff’s arrest, Officer Dikranis told Officer Wells (who was not

present for the incidents surrounding Plaintiff’s false arrest) what to write in Plaintiff’s

incident/arrest paperwork. Officer Dikranis leaned over the shoulders of Officer Wells as

Officer Wells typed the incident report, coaching Officer Wells on what to write and edit in the

report. Plaintiff heard extensive whispering back and forth between Officer Wells and Officer

Dikranis regarding the report. Officer Wells continued to type in front of Plaintiff.
                                               9
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 10 of 33 PageID #: 10




        41.    Eventually, police officers informed Plaintiff that she would be seeing the judge

soon. One by one, the police officers took Plaintiff and the other inmates to see the judge.

Plaintiff was escorted out of the jail cell and was handcuffed at her hands and shackled at her

ankles. Plaintiff walked slowly, scared and sobbing through a hallway and into an office room.

In the office room, Plaintiff observed two desks on the left and two on the right. Upon entering

the room, Plaintiff observed Judge Frank Dikranis, who sat on the corner of the farthest desk

to the left. He had glasses on, and was wearing khaki shorts, a blue t-shirt, tube socks, and

sneakers. Without an attorney present in the room to represent Plaintiff, without offering

Plaintiff any form of legal representation before conducting such an adversarial proceeding, in

the absence of a court reporter, and in direct contravention of Plaintiff’s civil liberties and due

process, Judge Dikranis set bail on Plaintiff in an ex parte proceeding. During this ex parte

proceeding, Judge Dikranis read from papers resting on top of a folder. Judge Dikranis then

stated aloud, in sum and substance: “$2,000 bail, $1,000 cash.” Then, the two officers who had

escorted Plaintiff into the room then escorted Plaintiff out of the room and back into the jail

cell.

        42.    Plaintiff was told that if she did not come up with the $1,000, then, by 6:00 p.m.,

Plaintiff would be transferred to county jail. On July 15, 2018, at approximately 1:00 p.m., after

getting a hold of a friend, who posted $1,000 cash bail on Plaintiff’s behalf, Plaintiff exited the

police station. After exiting, Plaintiff turned on her iPhone 8 Plus and was unable to retrieve

the videos of her encounters with the LBPD because Lieutenant Stark had deleted the videos.

Plaintiff then went into her “Recently Deleted” folder on her iPhone 8 Plus, where she found

the videos. Plaintiff retrieved the video of her attack and viewed it. Plaintiff then asked her

husband to take her to the emergency room in Long Beach as she was in excruciating pain,

feared infections from her open, bleeding lacerations and bruising, and had no feeling in her

hands and fingers.

        43.    Plaintiff was falsely arrested, falsely imprisoned, and maliciously prosecuted,
                                                10
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 11 of 33 PageID #: 11




in violation of her constitutional rights, by officers who were employees of the LBPD. At all

times, the police officers herein were acting under color of state law in the scope of their

employment as City of Long Beach police officers. Furthermore, the LBPD did not have

probable or reasonable cause or a valid arrest warrant to arrest Plaintiff. Thereafter, Judge

DiKranis set bail on Plaintiff in a critical bail proceeding tantamount to an arraignment without

affording her the right to an attorney, in violation of the Sixth and Fourteenth Amendments to

the United State Constitution and in violation of New York law.

      44.      On July 16, 2018, Plaintiff appeared in the City Court of the City of Long Beach

for the first time in connection with her false arrest. As noted above, Judge Dikranis had already

set bail on Plaintiff on July 15, 2018, without affording her the right to an attorney to argue

why bail should not have been set or to represent her legal interests in general in this critical

proceeding affecting her liberty. Plaintiff essentially had been arraigned in an ex parte

proceeding, without legal representation, in that small office room inside of the LBPD.

      45.      Thereafter, on July 16, 2018, after Judge Dikranis had already set $1,000

bail/$2,000 bond on Plaintiff without affording her legal counsel, Plaintiff was assigned an

attorney. Under Docket No. CR-02237-18, Plaintiff was wrongfully charged and maliciously

prosecuted with Resisting Arrest, pursuant to New York Penal Law Section 205.30, and

Disorderly Conduct, pursuant New York Penal Law Section 240.20. As evidenced by the

minutes from Plaintiff’s July 16, 2018 appearance, Judge Dikranis stated on the record: “Bail

is one thousand over two thousand. I’ll continue that unless anyone wishes to be heard.” See

Exhibit 1.

      46.      Defendants then caused and supported the process leading Plaintiff to be

falsely charged with Resisting Arrest and Disorderly Conduct

      47.      At all times, collective Defendants were aware that their allegations,

statements, and arrest paperwork contained false allegations against Plaintiff.

      48.     At all times, Collective Defendants were aware that their false allegations,
                                            11
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 12 of 33 PageID #: 12




false statements, and false arrest paperwork would be utilized to subject Plaintiff to a

malicious criminal prosecution.

      49.    At all times, Collective Defendants were aware that their false allegations,

false statements, and false arrest paperwork could cause Plaintiff to undergo further

negative stigmatization, prolonged incarceration, loss of freedom, unnecessary seizure, loss

of standing in his community and in her employment, and damage to name and reputation.

      50.    At all times, Collective Defendants were aware that their false allegations,

false statements, and false arrest paperwork could cause Plaintiff to suffer further loses,

special damages (including attorney's fees and medical costs), emotional injuries, and a

criminal record.

      51.    Collective Defendant Police Officers disregarded the known and obvious

adverse consequences that they each knew would be caused to Plaintiff and continued in

their malicious efforts to ensure that Plaintiff would be indicted and subjected to criminal

penalties.

      52.    Upon information and belief, collective Defendants willingly submitted their

false allegations, false statements, and false arrest paperwork for the purposes of securing

a wrongful conviction against Plaintiff.

      53.    Upon information and belief, collective Defendants willingly withheld

exculpatory evidence and other items tending to prove the innocence of Plaintiff.

      54.    Collective Defendants willingly and unreasonably supported and advanced

the wrongful criminal prosecution against Plaintiff.

      55.    The malicious prosecution of Plaintiff continued for twelve (12) months due

to the oppressive actions of collective Defendants who insisted that the false prosecution

of Plaintiff continue. However, the case was ultimately transferred from the City of Long

Beach to Nassau County.

      56.    In July 2019, almost immediately after the case was transferred from the City
                                           12
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 13 of 33 PageID #: 13




 of Long Beach to the Nassau County District Attorney’s office, and after showing the

 prosecutor in Nassau County a video of the incident leading up to and including Plaintiff’s

 unlawful arrest, the criminal charges against Plaintiff were dismissed entirely.

       57.     The criminal court judge handling the case even acknowledged that Plaintiff

 had been exonerated, as the charges against Plaintiff were voluntarily dismissed against

 Plaintiff.

       58.     At all times relevant to the Complaint, collective Individual Defendants, the

 Defendant CITY OF LONG BEACH, as well as its departments and agents, were aware that

 they lacked sufficient and/or credible evidence to maintain the criminal prosecution against

 Plaintiff.

       59.     At all times relevant to the Complaint, Collective Individual Defendants, the

 Defendant CITY OF LONG BEACH, as well as its departments and agents were aware that

 the evidence offered by Individual Defendants against Plaintiff were false, suspect, and or

 required additional investigation.

       60.     Nevertheless, at all times relevant to the Complaint the Defendant CITY OF

 LONG BEACH, as well as its departments and agents, intentionally maintained the criminal

 action against Plaintiff for over a year in an effort to force Plaintiff to plea to a criminal

 charge prior to trial.



                             AS AND FOR COUNT ONE
                          42 U.S.C. § 1983 EXCESSIVE FORCE



       61.      Plaintiff repeats, reiterates, and reallege each and every allegations

contained in paragraphs 1 through 60 of this Complaint with the same force and effect as

though fully set forth herein.



                                               13
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 14 of 33 PageID #: 14




       62.     MARK STARK, JOSEPH WIEMANN, WALTER MUNSTERMAN, BRIAN

WELLS, LUCAS, DIKRANIS, AND POLICE OFFICERS “JOHN AND JANE DOES 1-10”

(“Collective Defendants”) lacked reasonable cause to injure, assault, batter, seize, search,

manhandle, menace and/or otherwise subject Plaintiff to violent physical contact.

       63.     Collective Defendants lacked reasonable cause to arrest Plaintiff JULIA LOPEZ

MOTHERWAY or retain her in prolonged custody.

       64.     The wrongful detainment, wrongful arrest, excessive force, and other wrongful

acts conducted against the Plaintiff by COLLECTIVE DEFENDANTS, their agent,

employees and servants, were committed under the color of law, customs, and statutes of the

State of New York to deprive Plaintiff of her various constitutional rights.

       65.     Plaintiff was placed in fear for her life, falsely seized, falsely detained and falsely

arrested by the Defendants and unreasonably subject to excessive and unreasonable force and

unlawful search and seizure.

       66.     Plaintiff was placed in fear for her life, falsely arrested, falsely seized, detained,

and held for an unreasonable period of time against his will without justification, explanation

or rationale for such detention.

       67.     While being detained, Plaintiff was subject to excessive and unreasonable force

and to an unlawful search and unlawful imprisonment.

       68.     Collective Defendants were each aware of the unreasonable and unlawful

physical abuse, detention , stop, search, and seizure of Plaintiff.

       69.     Such search, seizure, arrest, detention and assault was ordered, condoned

and authorized by CITY OF LONG BEACH, its agents, employees, and servants




                                                 14
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 15 of 33 PageID #: 15




including but not limited to Collective Defendants with unreasonable, callous, deliberate

indifference to Plaintiff's innocence and physical welfare.

       70.    As part of the false arrest, detention and accusations, Collective Defendants

caused Plaintiff to be seriously and permanently injured, seized, arrested and held in a

dangerous, compromising position for an unreasonable time without probable cause and

caused her to be deprived of her liberty, without due process and was further exposed to

disgrace, public humiliation and embarrassment.

       71.    Collective Defendants individually and collectively knew at the time of the

Plaintiff's arrest and at all times since then that the Plaintiff was falsely accused of the

criminal activity and the Plaintiff's arrest was based solely, or in part, on COLLECTIVE

DEFENDANTS' motive or intent to cover-up their excessive force upon Plaintiff.

       72.    Each of the Individual Defendants acting under color of law, acted

unreasonably, and separately and/or         in concert acted willfully, knowingly, and

purposefully with the specific intent to deprive Plaintiff of his right to freedom from illegal

seizure and freedom from illegal detention and imprisonment. All of these rights are

secured to Plaintiff by the provisions of the due process clause of the Fifth and Fourteenth

Amendments to the Constitution of the United States, the Fourth Amendment and by 42

U.S.C. § 1983.

       73.    In falsely arresting, abusing, detaining, coercing, threatening, intimidating,

and interrogating Plaintiff, the Defendants each knew or should have known they were

violating laws of the State of New York and those statutory and Constitutional rights set forth

herein and have failed to prevent the same and therefore acted in concert to harm Plaintiff.




                                              15
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 16 of 33 PageID #: 16




       74.     As a direct consequence of the unreasonable excessive actions of the Collective

Defendants acting in furtherance of their duties as agents of the CITY OF LONG BEACH,

Plaintiff suffered permanent, serious, and debilitating physical injuries.

       75.     As a direct consequence of the actions of the Collective Defendants, Plaintiff

suffered loss of employment, loss of employment opportunity, loss of standing in the

community, loss of time, criminal record, arrest record, damage to name and reputation,

special damages, attorney's fees, medical fees/costs, incidental fees/costs, loss of property and

other financial impairments and has been damaged in the sum of fifteen million ($15,000,000)

dollars - not including the cost of this action, attorneys fees pursuant 42 U.S.C. §1988, and

punitive damages.

                                AS AND FOR COUNT TWO
                           42 U.S.C. § 1983 MUNICIPAL LIABILITY


       76.     Plaintiff repeats, reiterates, and reallege each and every allegations

contained in paragraphs 1 through 75 of this Complaint with the same force and effect as

though fully set forth herein.

       77.     In actively inflicting and failing to prevent the above stated abuses incurred

by Plaintiff, the Defendants acted unreasonably, recklessly, and negligently in failing to

exercise the slightest amount of due care to secure and protect the civil and constitutional

rights of the Plaintiff against illegal search and seizure, physical abuse, detained custody and

other due process violations. Said rights guaranteed to the plaintiff by 42 U.S.C. § 1983 and by

the Fourth, Fifth, and Fourteenth Amendment of the United States Constitution.

       78.     The Municipal Defendant CITY OF LONG BEACH, which governs, controls,

operates, manages, supervises, and created the CITY OF LONG BEACH POLICE

                                               16
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 17 of 33 PageID #: 17




DEPARTMENT has permitted, tolerated and encouraged a pattern and practice of unjustified,

unreasonable and illegal abuses, use of excessive force, false arrest, false imprisonment, false

prosecutions of persons by its police officers, detectives, and law enforcement agents.

        79.    Although such police conduct are improper, said incidents are routinely

covered up by the CITY OF LONG BEACH, its agents, employees and servants by official

claims that the officers' use of excessive force, harassments, false arrests, malicious

prosecutions, and false imprisonments were justified and proper, or by leveling false charges

against the persons so falsely charged, so as to insulate the offending police officers and other

officials.

        80.    Said charges and official claims have been fully backed by the CITY OF

LONG BEACH and the CITY OF LONG BEACH POLICE DEPARTMENT, which has

repeatedly and unreasonably sided with the abuse of persons so effected in nearly all cases,

despite vast evidence of wrongdoing by its officers, including Plaintiff herein.

        81.    Defendant CITY OF LONG BEACH and the CITY OF LONG BEACH

POLICE DEPARTMENT has repeatedly and continuously engaged in and/or allowed is

police officers such as the Collective Defendants to knowingly and willingly subject civilians to

excessive force, file false reports, false criminal complaints, false criminal allegations, and

false charges against innocent individuals such as Plaintiff with immunity.

        82.    As a direct result of the CITY OF LONG BEACH’s and the CITY OF LONG

BEACH POLICE DEPARTMENT's policy, practice of condoning the excessive use of force

by its police officers, and in allowing it Police officers, such as Defendant Officers herein to

make false criminal complaints against innocent individuals, the CITY OF LONG BEACH’s

and the CITY OF LONG BEACH POLICE DEPARTMENT has been subjected to many

                                                17
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 18 of 33 PageID #: 18




federal and state Complaints and lawsuits alleging that Police officers subject civilians to

unlawful excessive force and then routinely file false reports against innocent persons in

violation of section 1983.

       83.     Additionally, the CITY OF LONG BEACH has systematically failed to

identifythe improper abuse, misuse, violative acts and brutality by police officers and officials,

while further failing to subject such officers and officials to discipline, closer supervision or

restraint. The CITY's continual refusal to train, supervise, instruct, discipline, and assure that

the repeated abuses of it police officers (including writing true and accurate reports, perjury,

falsely charging individuals, establishing probable cause, proper arrest procedures, and

excessive force) was properly addressed constituted deliberate indifference to the rights,

safety, and dignities secured by the public at large (including Plaintiffs herein). As a direct

result its police officers continually write false reports, perjure themselves, falsely charge

innocent persons and/or trump-up charges, arrest without probable cause, and subject

individuals to excessive force.


       84.     Upon information and belief, specific systemic flaws in the CITY OF LONG

BEACH’s supervision of its law enforcement agents and subsequent misconduct review

process include but are not limited to the following:

                 a. Preparing reports regarding investigations of unwarranted incidents as
                 routine point-by-point justification of the police officers actions regardless of
                 whether such actions are justified;

                 b. Police officers investigating unwarranted incidents systematically fail
                 to credit testimony by non-police officer witnesses and uncritically rely
                 on reports by police officers involved in the incident;

                 c. Police officers investigating unwarranted incidents fail to include in
                 their reports relevant factual information which would tend to contradict
                 the statements of the police officer involved;

                                                18
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 19 of 33 PageID #: 19




               d. Supervisory police officers exonerate police officers for misconduct
               and abuse of process before the investigation of the incident by the police
               department has been completed;

               e. Failing to reprimand, retrain, supervise, counsel, demote, suspend,
               terminate, and/or hold accountable it police officers accused of
               excessive force

               f. hastily accepting the polices' above- as provided information from
               police reports regarding abuses and civil rights infringements, despite
               strong evidence to suggest that the police reports are inaccurate,
               untruthful, and meant to conceal blatant police misconduct; and

               g. advising its law enforcement officers to level criminal charges against
               civilians who simply question police activity, no matter if said charges are
               justified, in order to force said civilian to engage in plea negotiations
               and/or plea offers which would effectively prevent false arrest and
               malicious prosecution charges from going forward against the City Of
               Long Beach and allowing said false criminal charges to continue despite
               overwhelming evidence that the criminal charges lack basis.


       85.    Said cover-up by the defendant, CITY OF LONG BEACH, was

executed in this case, where the Defendant CITY, its agents, employees and servants

failed to sufficiently investigate the truthfulness and accuracy of the Defendant

Officer's, statements and instead acted under color of statute to knowingly, recklessly

and/or negligently impose false criminal charges upon the Plaintiff.

       86.     By permitting and assisting such a pattern of police misconduct, the

Defendant, CITY OF LONG BEACH acted under color of custom and policy to

condone, encourage and promote the deprivation of Plaintiffs' Fourth, Fifth and

Fourteenth Amendment rights; to wit the Collective Defendants were encouraged by the

CITY OF LONG BEACH, to believe that their actions against the Plaintiff would be

accepted just as these actions have been so accepted to date.

       87.     As a consequence of the defendants' systemic practice, pattern, and custom of

intentionally promoting and supporting officers' and official violations of 42 U.S.C. § 1983,
                                             19
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 20 of 33 PageID #: 20




Plaintiffs were deprived of their freedom(s) and physically and emotionally harmed, to the

extent of which they suffered from permanent injuries, emotional anguish, special damages,

legal fees/costs/expenses, medical costs, physical injuries, loss of employment, depression,

sleeplessness, anxiety, and related emotional distress.

       88.     As a direct consequence of the actions of the CITY OF LONG BEACH,

Plaintiff suffered permanent, serious, and debilitating physical injuries, including but not

limited to, paralysis, damage to her back and neck, damage to her wrists, damage to her

hands, damages to her arms, damage to her spinal column, damage to her legs, feet, and

lower extremities, bruising, internal bleeding, permanent scarring, loss of ability to perform

minimal life function(s) without assistance, severe mental/emotional/psychological/stress-

related injuries, loss of/to marital relationship and consortium, damage to bodily integrity,

loss of mobility, and permanent confinement to a bed.

       89.     As a direct consequence of the actions of the Collective Defendants,

Plaintiff suffered loss of employment, loss of employment opportunity, loss of standing in

the community, loss of time, loss of freedom, loss of quality of life, criminal record, arrest

record, damage to name and reputation, special damages, attorney's fees, medical

fees/costs, incidental fees/costs, loss of property and other financial impairments.

        90.    That by reason of the foregoing, Plaintiff has been damaged in the sum of

fifteen million dollars ($15,000,000.00) - not including the cost of this action, attorneys

fees pursuant 42 U.S.C. §1988, and punitive damages.


                            AS AND FOR COUNT THREE
                         42 U.S.C. §1983 - ABUSE OF PROCESS

       91.     The Plaintiffs repeat, reiterate, and reallege each and every allegation

contained in paragraphs 1 through 90 of this Complaint with the same force and effect

as though fully set forth herein.
                                              20
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 21 of 33 PageID #: 21




       92.     The Collective Defendants intentionally, recklessly and maliciously

filed and/or caused to be filed, a false, inaccurate, and/or misleading criminal

complaint against Plaintiff. Said criminal complaint was made by the aforementioned

Defendants without research and investigation (of any kind) into the veracity and/or

truthfulness of said complaint.

       93.    The false criminal complaint lodged by Defendants against Plaintiff was

done with knowledge that the facts contained therein were false, misleading and/or

otherwise inaccurate.

       94.    Collective Defendants did not file said criminal complaint as a result of

actual knowledge that a crime was committed, determined through investigation

and/or a simple rudimentary search, which was available to Defendants.

       95.    Instead, Collective Defendants filed said false criminal complaint against

Plaintiff with an ulterior purpose/motive to subject Plaintiff as punishment without lawful

court order and to collect payments and various forms of restitutions from Plaintiff to which

Defendants were not entitled. Defendants subjected Plaintiff to the criminal justice system

without just cause or reason.

        96.    CITY Defendants' motive for subjecting Plaintiff to false criminal process

was to cover-up their wrongdoings, and to level charges against Plaintiff in an effort to

ensure that Plaintiff would be convicted and would not be able to pursue her rights in court

for her false arrest. Defendants also intended to cripple Plaintiff financially by forcing her

into submitting to restitution payments, and courts fees/fines - not because they knew or

believed that Plaintiff committed any criminal acts.

        97.    The Defendants' clear intentions was to use the criminal justice system to

cause harm to Plaintiffs without proper motive, excuse or justification of any kind.

        98.    Defendants' use of criminal process for the aforementioned improper

                                             21
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 22 of 33 PageID #: 22




purpose amounted to an abuse of said process, which was initiated and used to the

detriment of Plaintiffs solely for a purpose that was/is outside the legitimate ends of the

legal process.

       99.       Defendants with knowledge of the inaccuracy and/or falsity of said criminal

complaints made by Defendants, and without any investigation and/or rudimentary query,

intentionally, recklessly and maliciously caused to be filed, said false, inaccurate, and/or

misleading criminal complaint against Plaintiff.

       100.      The subsequent false arrest and malicious prosecution of Plaintiff was done

by Defendants with knowledge that the facts contained therein were false, misleading

and/or otherwise inaccurate.

       101.      Defendant OFFICERS did not initiate the arrest and prosecution of Plaintiff

as a result of actual knowledge that a crime was committed.

       102.      Instead, Defendant OFFICERS searched, seized, harassed, annoyed, falsely

arrested, falsely imprisoned, and maliciously prosecuted Plaintiff with an ulterior

purpose/motive to collect payments, and fees. Defendants were motivated by the intent to

subject Plaintiff to the criminal system in order to force, coerce and justify restitutions,

payments, and fees from Plaintiff and to shield themselves from liability from the

wrongful actions committed against Plaintiff.

       103.      Defendants' clear intention was to use falsely arrest, and falsely prosecute

Plaintiff and to cause harm to Plaintiff without proper motive, excuse, or justification of

any kind.

       104.      Defendants' use of criminal process for the aforementioned improper

purpose amounted to an abuse of said process, which was initiated and used to the

detriment of Plaintiff solely for a purpose that was/is outside the legitimate ends of the

criminal process (i.e. to prevent criminal and professional liability to Defendants and to


                                              22
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 23 of 33 PageID #: 23




obtain personal monetary returns).

       105.    As a direct consequence of the Collective Defendants' wrongful actions,

grossly negligent behavior, and violation of state/federal laws, Plaintiff was deprived of his

freedom, subjected to false criminal arrest, subjected to malicious criminal prosecution,

made to suffer great personal physical injuries, made to suffer financial/monetary injuries,

subjected to great fear, terror, personal humiliation and degradation , and continues to suffer

pain and mental and emotional distress as a result of the aforesaid unlawful conduct of the

Defendants.

        106.   As a direct consequence of the actions of the Defendants acting in

furtherance of their duties as agents of the CITY OF LONG GBEACH, Plaintiff suffered

permanent, serious, and debilitating physical injuries.

       107.    As a direct consequence of the actions of the Collective Defendants,

Plaintiff suffered loss of employment, loss of employment opportunity, loss of standing in

the community, loss of time, loss of freedom, loss of quality of life, criminal record, arrest

record, damage to name and reputation, special damages, attorney's fees, medical

fees/costs, incidental fees/costs, loss of property and other financial impairments.

       108.    That by reason of the foregoing, Plaintiff has been damaged in the sum of

fifteen million dollars ($15,000,000.00) - not including the cost of this action, attorneys fees

pursuant 42 U.S.C. §1988, and punitive damages.

                       AS AND FOR COUNT FOUR
      42 U.S.C. §1983 FALSE ARREST AND MALICIOUS PROSECUTION

       109.    The Plaintiff repeats, reiterates, and realleges each and every allegation

contained in paragraphs 1 through 108 of this Complaint with the same force and effect as

though fully set forth herein.

       110.    The Collective Defendants lacked reasonable suspicion to stop and detain
                                               23
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 24 of 33 PageID #: 24




the Plaintiff and further lacked any probable cause to arrest her, cause her to be arrested,

and/or to retain her in custody.

        111.    Without such probable cause, Defendants wrongfully used physical force to

arrest and detain the Plaintiff. During said time, Plaintiff was physically prevented from

leaving the custody and kept there under the supervision and knowledge of the Defendants

without access to his freedom, family and home. Defendants then fabricated false

statements, falsified records, mis characterized facts, and engaged in perjury in Court in an

attempt to justify their excessive force upon, and false arrest of Plaintiff.

       112.     The subsequent malicious prosecution of Plaintiff, which was conducted by

 Collective Defendants with knowledge that Plaintiff was wrongfully stopped, falsely

 detained, assaulted/battered, AND wrongfully arrested, without any cause, was committed

 by Defendants under color of law, customs, and statutes of the State of New York.

 Defendants then fabricated false statements, falsified records, mis characterized facts, and

 engaged in perjury in an attempt to justify and further their malicious prosecution of

 Plaintiff.

         113.   Under color of law, the Defendants deprived Plaintiff of her rights to

protection from unlawful search and seizure by falsely charging Plaintiff criminally and

prosecuting the Plaintiff pursuant to said criminal statutes, for which there was no

evidence or substantiation of any kind to support the allegations.

         114.   The accusations of wrongful actions leveled against Plaintiff were false and

 were an attempt to cover up the false arrest and abuse of process which has been inflicted

 by Defendants on Plaintiff.

         115.   The malicious prosecution of Plaintiff without probable cause, and other

wrongful acts conducted against the Plaintiff by Defendants constitutes a violation of

Plaintiff's rights, secured by the New York State Constitution, to be free from unreasonable

                                               24
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 25 of 33 PageID #: 25




searches and seizures. Such actions were grossly negligent, reckless, unreasonable and

unauthorized, as Defendants had a duty to not subject Plaintiff to summary punishment,

but failed to prevent same and breached their duty.

        116.   The Defendants acted under color of law to deny the Plaintiff his

constitutional rights to due process and freedom from seizure, by wrongfully detaining

them under the threat of imprisonment, without providing any reasonable basis and/or

investigation warranting prosecution, or other due process guarantees secured to the

Plaintiff.

        117.    As a direct consequence of the actions of the Defendants acting in

furtherance of their duties as agents of the CITY OF LONG BEACH, Plaintiff suffered loss

of employment, loss of employment opportunity, loss of standing in the community, loss of

time, loss of freedom, loss of quality of life, criminal record, arrest record, damage to name

and reputation, special damages, attorney's fees, medical fees/costs, incidental fees/costs,

loss of property and other financial impairments.

       118.    That by reason of the foregoing, Plaintiff has been damaged in the sum of

fifteen million dollars ($15,000,000.00) - not including the cost of this action, attorneys’

fees pursuant 42 U.S.C. §1988, and punitive damages.


                           AS AND FOR COUNT FIVE
        42 U.S.C. §1983 -FOURTH, FIFTH, FOURTEENTH AMENDMENT
                and violation(s) of Plaintiff’s Substantive Due Process Rights

       119.    The Plaintiffs repeat, reiterate and re-allege each and every allegation

contained in paragraphs 1 through 118 of this Complaint with the same force and effect as

though fully set forth herein.

       120.    The Defendants knew or should have known that the assault, battery,

detainment, assault, false arrest, and wrongful imprisonment of Plaintiff violated Plaintiff’s

various rights, guaranteed to her under the Fourth, Fifth, and Fourteenth Amendments.

                                             25
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 26 of 33 PageID #: 26




       121.     Each of the said Defendants had the authority, ability and concurrent duty

under the Fourth, Fifth and Fourteenth Amendments to prevent the assault, false arrest,

wrongful detainment and false charging of the Plaintiff, yet neglected to prevent said

violations from occurring, and further failed to intervene to protect or aid the Plaintiff when

such violations did in fact occur.

        122.    The DEFENDANTS failure to stop these wrongful actions constitutes a

breach of their duty, as public servants acting under the color of law, to do so under the

Fourth, Fifth and Fourteenth Amendments.

        123.    Defendants knew or should have known that the intentional and/or grossly

negligent physical conduct, fabricated criminal charges, hospital prison-like confinement

and other abusive actions against Plaintiff were violative of her Fourth, Fifth and Fourteenth

Amendment rights to due process, and substantive due process rights under the

Constitution.

        124.    Defendants' false imprisonment, false accusations against, assault, battery,

prolonged confinement, removal of Plaintiff from his family and friends while in the

hospital, and acts of mental verbal abuse against Plaintiff violated Plaintiff's substantive

due process rights to bodily integrity, familial association, access to the courts, access to

her Counsel, life, liberty, property as well as Plaintiffs' rights to be free from cruel and

unusual punishment.

       125.     Defendant CITY OF LONG BEACH’s position of taking no action and

refusal to discipline the DEFENDANT OFFICERS for their misconduct against Plaintiffs is

neglectful of their duty to prevent the further violation of Plaintiff's right to compensation

under 42 U.S.C. §1983, with such violation occurring as a result of said officers being

improperly cleared of any wrongdoing, despite substantial eye-witness and physical

evidence to the contrary.

       126. As a direct consequence of the actions of Defendant Officers acting in
                                              26
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 27 of 33 PageID #: 27




furtherance of their duties as agents of the CITY OF LONG BEACH, Plaintiff suffered

permanent, serious, and debilitating physical injuries.

        127.    As a direct consequence of the actions of the Collective Defendants,

 Plaintiff suffered loss of employment, loss of employment opportunity, loss of standing

 in the community, loss of time, criminal record, loss of freedom, loss of quality of life,

 arrest record, damage to name and reputation, special damages, attorney's fees,

 medical fees/costs, incidental fees/costs, loss of property and other financial

 impairments.

        128.    That by reason of the foregoing, Plaintiff has been damaged in the sum of

 fifteen million dollars ($15,000,000.00) - not including the cost of this action, attorneys

 fees pursuant 42 U.S.C. §1988, and punitive damages.

                             AS AND FOR COUNT SIX
                         ABUSE OF PROCESS (Under State Law)

        129.    The Plaintiff repeats, reiterates, and realleges each and every allegation

 contained in paragraphs 1 through 128 of this Complaint with the same force and effect

 as though fully set forth herein.

        130.    The Collective Defendants intentionally, recklessly and maliciously

 filed and/or caused to be filed, a false, inaccurate, and/or misleading criminal

 complaint against Plaintiff. Said criminal complaint was made by the aforementioned

 Defendants without research and investigation (of any kind) into the veracity and/or

 truthfulness of said complaint.

        131.    The false criminal complaint lodged by Defendants against Plaintiff was

 done with knowledge that the facts contained therein were false, misleading and/or

 otherwise inaccurate.

        132.    Defendants did not file said criminal complaint as a result of actual

                                             27
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 28 of 33 PageID #: 28




knowledge that a crime was committed, determined through investigation and/or a

simple rudimentary search, which was available to Defendants.

       133.      Instead, Defendants filed said false criminal complaint against Plaintiff

with an ulterior purpose/motive to subject Plaintiff as punishment without lawful court

order and to collect payments and various forms of restitutions from Plaintiff to which

Defendants were not entitled. Defendants subjected Plaintiff to the criminal justice

system without just cause or reason.


       134.      CITY Defendants' motive for subjecting Plaintiff to false criminal process

was to cover-up their wrongdoings, and to level charges against Plaintiff in an effort to

ensure that Plaintiff would be convicted and would not be able to pursue her rights in court

for her false arrest. Defendants also intended to cripple Plaintiff financially by forcing her

into submitting to restitution payments, and courts fees/fines - not because they knew or

believed that Plaintiff committed any criminal acts.

       135.      The Defendants' clear intentions was to use the criminal justice system to

cause harm to Plaintiffs without proper motive, excuse or justification of any kind.

       136.      Defendants' use of criminal process for the aforementioned improper

purpose amounted to an abuse of said process, which was initiated and used to the

detriment of Plaintiffs solely for a purpose that was/is outside the legitimate ends of the

legal process.

       137.      Defendants with knowledge of the inaccuracy and/or falsity of said criminal

complaints made by Defendants, and without any investigation and/or rudimentary query,

intentionally, recklessly and maliciously caused to be filed, said false, inaccurate, and/or

misleading criminal complaint against Plaintiff.

       138.      The subsequent false arrest and malicious prosecution of Plaintiff was done

by Defendants with knowledge that the facts contained therein were false, misleading
                                              28
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 29 of 33 PageID #: 29




and/or otherwise inaccurate.

      139.     Defendant OFFICERS did not initiate the arrest and prosecution of Plaintiff

as a result of actual knowledge that a crime was committed.

       140.    Instead, Defendant OFFICERS searched, seized, harassed, annoyed, falsely

arrested, falsely imprisoned, and maliciously prosecuted Plaintiff with an ulterior

purpose/motive to collect payments, and fees. Defendants were motivated by the intent to

subject Plaintiff to the criminal system in order to force, coerce and justify restitutions,

payments, and fees from Plaintiff and to shield themselves from liability from the

wrongful actions committed against Plaintiff.

       141.    Defendants clear intention was to use falsely arrest, and falsely prosecute

Plaintiff and to cause harm to Plaintiffs without proper motive, excuse, or justification

of any kind.

       142.    Defendants’ use of criminal process for the aforementioned improper

purpose amounted to an abuse of said process, which was initiated and used to the

detriment of Plaintiff solely for a purpose that was/is outside the legitimate ends of the

criminal process (i.e. to prevent criminal and professional liability to Defendants and

to obtain personal monetary returns).

       143.    As a direct consequence of the Collective Defendants' wrongful actions,

grossly negligent behavior, and violation of state/federal laws, Plaintiff was deprived of

her freedom, subjected to false criminal arrest, subjected to malicious criminal

prosecution, made to suffer great personal physical injuries, made to suffer

financial/monetary injuries, subjected to great fear, terror, personal humiliation and

degradation , and continues to suffer pain and mental and emotional distress as a result

of the aforesaid unlawful conduct of the Defendants.


                                             29
 Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 30 of 33 PageID #: 30




         144.    As a direct consequence of the actions of the Defendants acting in

 furtherance of their duties as agents of the CITY OF LONG BEACH, Plaintiff suffered

 permanent, serious and debilitating physical injuries.

       145.     As a direct consequence of the actions of the Collective Defendants, Plaintiff

suffered loss of employment, loss of employment opportunity, loss of standing in the

community, loss of time, loss of freedom, loss of quality of life, criminal record, arrest record,

damage to name and reputation, special damages, attorney's fees, medical fees/costs,

incidental fees/costs, loss of property and other financial impairments.

         146.    That by reason of the foregoing, Plaintiff has been damaged in the sum

 of fifteen million dollars ($15,000,000.00) - not including the cost of this action and

 attorneys’ fees.

                            AS AND FOR COUNT SEVEN
                       MALICIOUS PROSECUTION (Under State Law)

         147.    The Plaintiff repeats, reiterates, and realleges each and every allegation

  contained in paragraphs 1 through 146 of this Complaint with the same force and effect as

  though fully set forth herein.

         148.    The Collective Defendants lacked reasonable suspicion to stop and detain

  the Plaintiff and further lacked any probable cause to arrest her, cause her to be arrested,

  and/or to retain her in custody.

         149.     Without such probable cause, Defendants wrongfully used physical force to

 arrest and detain the Plaintiff. During said time, Plaintiff was physically prevented from

 leaving the custody and kept there under the supervision and knowledge of the Defendants

 without access to his freedom, family and home. Defendants then fabricated false

 statements, falsified records, mis characterized facts, and engaged in perjury in Court in an

 attempt to justify their excessive force upon, and false arrest of Plaintiff.
                                               30
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 31 of 33 PageID #: 31




        150.   The subsequent malicious prosecution of Plaintiff, which was conducted by

Collective Defendants with knowledge that Plaintiff was wrongfully stopped, falsely

detained, assaulted/battered, AND wrongfully arrested, without any cause, was committed

by Defendants under color of law, customs, and statutes of the State of New York.

Defendants then fabricated false statements, falsified records, mis characterized facts, and

engaged in perjury in an attempt to justify and further their malicious prosecution of

Plaintiff.

        151.   Under color of law, the Defendants deprived Plaintiff of her rights to

protection from unlawful search and seizure by falsely charging Plaintiff criminally

and prosecuting the Plaintiff pursuant to said criminal statutes, for which there was no

evidence or substantiation of any kind to support the allegations.

        152.   The accusations of wrongful actions leveled against Plaintiff were false

and were an attempt to cover up the false arrest and abuse of process which has been

inflicted by Defendants on Plaintiff.

       153.    The malicious prosecution of Plaintiff without probable cause, and other

wrongful acts conducted against the Plaintiff by Defendants constitutes a violation of

Plaintiff's rights, secured by the New York State Constitution, to be free from

unreasonable searches and seizures. Such actions were grossly negligent, reckless,

unreasonable and unauthorized, as Defendants had a duty to not subject Plaintiff to

summary punishment, but failed to prevent same and breached their duty.

       154.    The Defendants acted under color of law to deny the Plaintiff his

constitutional rights to due process and freedom from seizure, by wrongfully detaining

them under the threat of imprisonment, without providing any reasonable basis and/or

investigation warranting prosecution, or other due process guarantees secured to the

Plaintiff.
                                            31
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 32 of 33 PageID #: 32




       155.   As a direct consequence of the actions of the Defendants acting in

furtherance of their duties as agents of the CITY OF LONG BEACH, Plaintiff suffered

loss of employment, loss of employment opportunity, loss of standing in the

community, loss of time, loss of freedom, loss of quality of life, criminal record, arrest

record, damage to name and reputation, special damages, attorney's fees, medical

fees/costs, incidental fees/costs, loss of property and other financial impairments.

       156.    That by reason of the foregoing, Plaintiff has been damaged in the sum

of fifteen million dollars ($15,000,000.00) - not including the cost of this action and

attorneys fees.

                 PUNITIVE DAMAGES ARE APPROPRIATE
         (As To The Individual Defendants Only, Not Municipal Defendant City)

       157.    The acts of the individual Defendants were willful, wanton, malicious

and oppressive and were motivated solely by a desire to harm Plaintiff, without regard

for Plaintiff’s well beings, and were based on a lack of concern and ill-will towards

Plaintiffs. Such acts therefore deserve an award of Twenty Million Dollars

($20,000,000.00) as punitive damages.



       WHEREFORE, the Plaintiff demands judgment against the Defendants:

       a)      As for Count One in the sum of fifteen million ($15,000,000.00) dollars;

       b)      As for Count Two in the sum of fifteen million ($15,000,000.00) dollars;

       c)      As for Count Three in the sum of fifteen million ($15,000,000.00) dollars;

       d)      As for Count Four in the sum of fifteen million ($15,000,000.00) dollars;

       e)      As for Count Five in the sum of fifteen million ($15,000,000.00) dollars;

       f)      As for Count Six in the sum of fifteen million ($15,000,000.00) dollars;
                                            32
Case 2:20-cv-05652-BMC Document 1 Filed 11/20/20 Page 33 of 33 PageID #: 33




      g)    As for Count Seven in the sum of fifteen million ($15,000,000.00) dollars;

      h)    Punitive damages in the amount of twenty million dollars ($20,000,000.00);

      i)    costs and attorneys fees pursuant to 42 U.S.C. §1988 and as otherwise

            allowed by law; and


      j)    Any and all other relief this Court deems appropriate and just.

Dated: Malverne, New York
       October 30, 2020


                                              Iaconis Fusco, LLP


                                              _________________________________
                                              Joseph P. Fusco, Esq.
                                              Attorney for Plaintiff
                                              340 Trinity Place
                                              Malverne, New York 11565




                                         33
